Title: To Benjamin Franklin from Jonathan Loring Austin, 12 July 1779
From: Austin, Jonathan Loring
To: Franklin, Benjamin


Sir
July 12th. 1779
I have only now to acknowledge the foregoing to be Copy of my last, & to congratulate your Excellency upon the repulse given the British Troops the 14 may by Genl moultrie at Charlestown South Carolina, we have been impatiently waiting for particulars of this glorious Event authenticated by Congress, but some Accident, or a Desire to compleat the Advantage by the Capture of the whole, has hindred— this Defeat will its probable frustrate the Designs of this Campaign; their chief aim at present appears to be to distress us by burning & ravaging defenceless Towns, the Effect has & I imagine will have a different Tendency from what they designed, it rather exasperates than intimidates, & possibly these cruel wanton Barbarities will so entirely disaffect, as to exclude to Eternity all Intercourse with such Savages unless ample reperation is made, should they continue their Depredations much longer as they have lately done at Newhaven &c, we must of Consequence be ever sworn Enemies.
I beg leave to refer your Excellency to the Newspapers I have the Honor to forward by this Opportunity, & to the Letter directed to Mr Adams provided he should not be in France, we understand here he is coming out in the Alliance, his Freinds however hope its only report—
I have the Honor to be, with my Compliments to Mr Franklin, with all due Respect Your Excellencys most Obedient and very humble Servant
Jon Loring Austin
His Excellency Dr Franklin
 
Addressed: Son Excellence / Monsieur Dr. Franklin / Ministre plenipotentiare de l’Amerique / a la Cour de France— / Passy / pres Paris / per favor Mr Knox
Notation: J.L. Austin June 10. 79
